                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF MICHIGAN
                                      NORTHERN DIVISION


    TIMOTHY FINLEY,

          Plaintiff,
                                                                Case No. 2:17-cv-159
    v.
                                                                HONORABLE PAUL L. MALONEY
    STEVE MLEKO, et al.,

          Defendants.
    ____________________________/


                  ORDER ADOPTING REPORT AND RECOMMENDATION

         This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants Balaini,

Eyke, Feltner, Foster, Kimsel, Kratt, Mleko, Salmi, Schetter, Sharrett, Steade, and Tasson filed a

motion for summary judgment. The matter was referred to the Magistrate Judge, who issued a

Report and Recommendation on September 25, 2018, recommending that this Court deny the

motion. 1 The Report and Recommendation was duly served on the parties. No objections have

been filed. See 28 U.S.C. § 636(b)(1). Therefore,

         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 61) is

APPROVED and ADOPTED as the Opinion of the Court.

         IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 37) is

DENIED.


Dated: November 5, 2018                                                 /s/ Paul L. Maloney
                                                                       Paul L. Maloney
                                                                       United States District Judge

1
 The Court notes that an Order consolidating this case with 2:17-cv-149, Finley v. Mandi Salmi, et al, issued on
October 16, 2018, after the instant motion and Report and Recommendation were filed.
